ORDER
This matter have been duly presented to the Court pursuant to Rule l:20-10(b), following a motion for discipline by consent in DRB 08-303, of JAMES C. EZEILO, formerly of NEWARK, who was admitted to the bar of this State in 1997;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.15(a) (negligent misappropriation of escrow funds), and the provisions of RPC 1.15(d) and Rule 1:21-6 (recordkeeping deficiencies);
And the parties having agreed that respondent’s conduct violated RPC 1.15(a), RPC 1.15(d) and Rule 1:21-6, and that said conduct warrants a reprimand;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s ethics violations and having granted the motion for discipline by consent in District Docket Nos. XIV-07-321E and XIV-07-322E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And the Court having ordered respondent to show cause why the Court should accept the discipline by consent or why the Court should not take other action as it deems appropriate;
And the Court having considered the additional submissions of respondent and the Office of Attorney Ethics and having determined to accept the discipline by consent;
And good cause appearing;
*219It is ORDERED that JAMES C. EZEILO, formerly of NEWARK, is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.